                                                                                                                        about:blank




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        ----------------------------------------------- ------------------X
        UNITED STATES OF AMERICA
                                                                                 WAIVER OF RIGHT TO BE
                                     -v-                                         PRESENT AT CRIMINAL
        Dayshawn Hill                                                            PROCEEDING

                                               Defendant.                       21   -CR-81 ( )(
        -----------------------------------------------------------------X

        Check Proceeding that Applies

         X       Entry of Plea of Guilty

                 I am aware that I have been charged with violations of federal law. I have consulted with
                 my attorney about those charges. I have decided that I wish to enter a plea of guilty to
                 certain charges. I understand I have a right to appear before a judge in a courtroom in
                 the Southern District of New York to enter my plea of guilty and to have my attorney
                 beside me as I do. I am also aware that the public health emergency created by the
                 COVID-19 pandemic has interfered with travel and restricted access to the federal
                 courthouse. I have discussed these issues with my attorney. By signing this document, I
                 wish to advise the court that I willingly give up my right to appear in person before the
                 judge to enter a plea of guilty. By signing this document, I also wish to advise the court
                 that I willingly give up any right I might have to have my attorney next to me as I enter my
                 plea so long as the following conditions are met. I want my attorney to be able to
                 participate in the proceeding and to be able to speak on my behalf during the proceeding.
                 I also want the ability to speak privately with my attorney at any time during the
                 proceeding if I wish to do so.




        Date :5/19/21 Dayshawn Hill                                           /s/ Dayshawn Hill
                           -----------
                           Print Name                                         Signature of Defendant




                 Sentence

                 I understand that I have a right to appear before a judge in a courtroom in the Southern
                 District of New York at the time of my sentence and to speak directly in that courtroom
                 to the judge who will sentence me. I am also aware that the public health emergency
                 created by the COVID-19 pandemic has interfered with travel and restricted access to the
                 federal courthouse . I do not wish to wait until the end of this emergency to be sentenced.




I of2                                                                                                           5/19/2021, 12:06 PM
                                                                                                                     about:blank




                 I have discussed these issues with my attorney and willingly give up my right to be
                 present, at the time my sentence is imposed, in the courtroom with my attorney and the
                 judge who w ill impose that sentence. By signing this document, I wish to advise the court
                 that I willingly give up my right to appear in a courtroom in the Southern District of New
                 York for my sentencing proceeding as well as my right to have my attorney next to me at
                 the time of sentencing on the following conditions . I want my attorney to be able to
                 participate in the proceeding and to be able to speak on my behalf at the proceeding.
                 I also want the ability to speak privately with my attorney at any time during the
                 proceeding if I wish to do so.



        Date :
                        Print Name                                   Signature of Defendant

        I hereby affirm that I am aware of my obl igation to discuss with my client the charges against my
        client, my client's rights to attend and participate in the criminal proceedings encompassed by
        th is waiver, and this waiver and consent form . I affirm that my client knowingly and voluntarily
        consents to the proceedings being held with my client and me both participating remotely .


                     Marne
        Date:5/19/21 _ _ _L._Le_
                               nox
                                 _ _ _ _ __                          /s/ Marne L. Lenox
                        Print Name                                   Signature of Defense Counsel




        Addendum for a defendant who requires services of an interpreter:

        I used the services of an interpreter to discuss these issues with the defendant. The interpreter
        also translated th is document, in its entirety, to the defendant before the defendant signed it.
        The interpreter' s name is: _ _ _ _ _ _ _ _ _ __



        Date:
                          Signature of Defense Counsel




        Accepted:




                                                          2




2 of2                                                                                                         5/19/2021, 12:06 PM
